In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated September 22, 2008, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants failed to meet their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The *1025defendants’ orthopedist found restrictions in the range of motion of the cervical and lumbar regions of the plaintiffs spine which he described as “a subjective examination parameter.” However, he failed to explain or substantiate, with any objective medical evidence, the basis for his conclusion that the noted limitations were self-restricted (see Busljeta v Plandome Leasing, Inc., 57 AD3d 469 [2008]). Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment without considering the sufficiency of the plaintiffs opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Spolzino, J.P., Santucci, Angiolillo, Leventhal and Lott, JJ., concur.